DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the Applicant’s Arguments and Remarks filed 02/09/2021. Claims 15, 21, and 27 have been amended. Claims 19-20, 25-26, and 28-30 have been previously canceled. No new claims have been added. Claims 15-18, 21-24, 27, and 31-35 are still pending in the current application, with claims 21-24 and 34 withdrawn from further consideration. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-18 and 27, 31-33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Pub. No. US 2015/0173655 A1 to Demmer et al. (hereinafter referred to as “Demmer”), in view of United States Patent Application Pub. No. US 2014/0228692 A1 to Chan et al. (hereinafter referred to as “Chan”).
Referring to claims 15 and 27, Demmer discloses a method and device for a leadless cardiac pacemaker for delivering electrical stimulation to a heart, the method comprising: sensing a first signal with a leadless cardiac pacemaker (LCP) configured to be implanted on the heart or within a chamber of the heart, wherein the first signal is an accelerometer signal (e.g. Fig. 1 and paragraph [0017] discloses a leadless pacemaker 16 capable of providing electrical signals to heart 12 and sense electrical signals attendant to the depolarization and repolarization of heart 12; Fig. 3 and paragraphs [0024-0025, 0031-

Referring to claims 16, 17, 31, and 32, Demmer and Chan disclose the method of claim 15 and the pacemaker of claim 27 as discussed above. Chan further teaches the limitation wherein determining a respiration rate based on the integrated signal comprises determining a difference in timing between a pair of peaks of the integrated signal, and the peaks are local maximums. Chan discloses a method and system for measuring respiratory rate, by sensing at least one respiration signal, filtering the respiration signal using a lowpass filter (e.g. paragraphs [0017-0018]). The method further comprises utilizing a peak detection/ peak picking process that is utilized to determine the minima and maxima of the respiratory signal to determine the respiration rate (e.g. paragraphs [0004-0005, 0024-0026, 0033-0038]). It would have been obvious for one with ordinary skill in the art at the time the invention was made combine the method for determining respiratory rate measurement taught by Chan into the method for controlling pacing delivery rate as taught by Demmer, since such modification would be combining prior art elements according to known methods to yield predictable results, as both inventions utilized accelerometer signals as input.   
As for claim 18, Chan further states that the respiratory signal is filtered using a lowpass filter prior to the peak-picking process (e.g. paragraphs [0004-0005, 0018, 0024], and the peak detection process determines a derivative of the respiration signal when it moves from positive to negative (e.g. paragraph [0036]). It would have been obvious for one with ordinary skill in the art at the time the invention was made combine the method for determining respiratory rate measurement taught by Chan into the method for controlling pacing delivery rate as taught by Demmer, since such modification 
Referring to claims 33 and 35, Demmer and Chan disclose  the method of claim 15 and the leadless cardiac pacemaker of claim 27. Demmer further discloses the limitation wherein the controller is configured to identifying cardiac cycles of the patient, and each of the plurality of time periods correspond to a cardiac cycle of the patient (e.g. paragraph [0022] states that the programmer may retrieve information from the IMD including cardiac electrogram, which would identify cardiac cycles of the patient). Also, Chan states that its method and system is configured to determines a person’s respiratory rate using  EKG-derived respiration signals, which is consist of a time between subsequent R peaks of the EKG signal (R-R interval) that define a cardiac cycle (e.g. paragraphs [0016-0017]). It would have been obvious for one with ordinary skills in the art at the time the invention was made to modify the invention taught by Demmer to detect respiration rate using signals acquired from an accelerometer as taught by Chan, since such modification would be applying a known technique to a known device yielding the predictable result of a means for determining the patient’s respiration rate.    
Response to Arguments
Applicant’s arguments with respect to the rejections of claims 15-18, 21-24, 27, and 31-32 under 35 U.S.C. 103 have been considered but are not persuasive. 
Regarding the limitation requiring “determining a respiration rate based at least in part on the determined integrated signals comprising an accelerometer”, the Examiner submits that Demmer discloses in paragraph [0045] that the activity metric derived from the accelerometer signal is obtained by integrating the absolute value of a selected accelerometer vector signal over a predetermined time duration and paragraphs [0039-0041] states that the IMD 16 is a rate responsive pacemaker that utilizes a patient activity metric derived by processor 80 from the signal received from accelerometer 94 for controlling a rate of pacing therapy delivery, where the processor may automatically adjust a therapy 
Regarding applicant’s arguments that Demmer teaches away from the proposed modification, it is noted that the applicant is using “teaching away” in a much broader sense that it is legally accepted. For a reference to be considered to teach away from a proposed modification such reference must criticize, discredit, or otherwise discourage the proposed combination. In re Fulton, 73 USPQ2d 1141 (Fed. Cir. 2004). The applicant is further advised that disclosed examples and/or preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments, even if such nonpreferred embodiments are described as somewhat inferior. See In re Susi, 169 USPQ 423 (CCPA 1971), and In re Gurley, 31 USPQ2d 1130 (Fed. Cir. 1994). In this case, paragraph [0032] of Demmer disclose “an accelerometer signal used for monitoring patient activity may be analyzed for providing sensor-indicated pacing rate for controlling rate responsive cardiac pace according to patient metabolic demand… Accelerometer 94 may additionally be used to determine patient posture, cardiac motion, respiratory motion or other physiological movement”. Paragraphs [0044-0045] states that the respiration rate and/or posture is a factor used for determining if the patient is in a resting state, which is an activity state of the patient, implying that “the activity metric derived from the accelerometer signal” includes the respiratory rate. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DUC GIA PHAM whose telephone number is (571)270-1789.  The examiner can normally be reached on 11:00 am - 7:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MINH DUC G PHAM/Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792